DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Claims 1-11 are pending for examination.

Election/Restrictions
3.       This application contains claims directed to the following patentably distinct species:           Group I (claims 1-6) is drawn to a memory device comprising: 15a plurality of data input/output (I/O) groups each comprising a transistor coupled between a supply voltage terminal and a ground voltage terminal; and a plurality of voltage drivers suitable for driving a bulk voltage of the transistor included in a data I/O group unused in a data I/O 20mode, among the plurality of data I/O groups, at a boost voltage level higher than a supply voltage level or a back bias voltage level lower than a ground voltage level (as recited in claim 1).
          Group II (claims 7-10) is drawn to a memory device comprising: first to fourth data input/output (I/O) groups suitable for receiving and transmitting write data and read data; and first to fourth voltage supply circuits suitable for independently supplying bulk voltages of MOS transistors included in the first to 15fourth data I/O groups, and changing a bulk voltage of MOS transistors included in a data I/O group unused in a data I/O mode, among the first to fourth data I/O groups (as recited in claim 7).
          Group III (claim 11) is drawn to a memory device comprising: a plurality of data input/output (I/O) circuits suitable for receiving and transmitting write data and read data in parallel, each of the plurality of data I/O circuits including MOS transistors, wherein data I/O circuits used in a data I/O mode, among the 20plurality of data I/O circuits are supplied with a first bulk voltage for the MOS transistors, and wherein the other data I/O circuits unused in the data I/O mode, among the plurality of data I/O circuits are supplied with a second bulk voltage for the MOS transistors, which has a level different from 22the first bulk voltage to raise a threshold voltage of the MOS transistors (as recited in claim 11).
4.  The species of groups I, II and III are independent or distinct because the groups I, II, and III recite different circuit configurations and functions as highlighted (bold) in the claims above. In addition, these species are not obvious variants of each other based on the current record.
      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
         a)    the inventions have acquired a separate status in the art in view of their different classification;
         (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
         (c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies and/or search queries);
         (d)    the prior art applicable to one invention would not likely be applicable to another invention;
         (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.          The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
        Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the imitations of an allowable generic claim as provided by 37 CFR 1.141.    

Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827